DETAILED ACTION
1.	The following Office Action is based on the amendment filed on June 2, 2021, having claims 6-9, 16-18, 21, and 28-32. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed June 2, 2021, with respect to claims 6-9, 16-18, 21, and 28-32 have been fully considered and are persuasive. The rejection of claims 6-9, 16-18, 21, and 28-32 has been withdrawn. 

Allowable Subject Matter
4.	Claims 6-9, 16-18, 21, and 28-32 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 6-9, 16-18, 21, and 28-32, the prior art fails to teach or render obvious a combination of:
	a processor coupled to the memory and configured to execute the program code, which causes the processor to be configured to obtain a virtual local area network (VLAN) identifier (VLAN ID) allocated by an authentication server to an authenticated supplicant device, wherein the access device serves as an authenticator device; and
a first port coupled to the processor and configured to send a Locator/Identifier Separation Protocol (LISP) packet to a VXLAN tunnel end point (VTEP) device, wherein the LISP packet comprises the VLAN ID


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471